DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Applicant’s amendment of claims 32, in the paper of 5/16/2022, is acknowledged.  Applicants' arguments filed on 5/16/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 24-35 are still at issue and are present for examination. 
It is noted that applicants have underlined the previously added text in claim 24 which was brought back into the claim without proper marking in applicants amendment of 5/2/2022.  
Applicants Claim Amendments
As an example of the importance of careful and proper attention to amendments of the claims it is noted that applicants previous amendment resulted in the cancellation of position E742A from claim 32, however, in the previous amendment of text added back to claim 24 (as noted in office action of 5/13/2022) mutation position “E742A” was included in the added back text.  Thus proper examination procedure should have resulted in the previous rejection over Ishino et al. being maintained over claim 24-31 and with no additional search and examination required.   In the interest of advancing prosecution, the examiner has maintained that rejection below, but the examiner has also moved on to additionally consider position “K804E”.
Applicants are asked to carefully follow the required manner of making claim amendments so as to NOT introduce confusion in to the proper examination of applicants claims.

Election/Restriction
	Applicant's election without traverse of Group I, Claims 1-7 and 14, to a mutant Taq polymerase, in the paper of 6/17/2020, is acknowledged.  Applicant's election without traverse of species: SEQ ID NO:314 and E742T, in the paper of 6/17/2020, is acknowledged.  
Claims 28-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 (claims 33-35 dependent on) is indefinite in that the recitation “wherein said mutant Taq polymerase is in a formulation with a cyanine dye” in that it is unclear and confusing as to exactly what a “formulation” is.  In the interest of advancing prosecution “formulation” is interpreted as “composition”.  
Further it is suggested that amending the claimed from “A mutant Taq polymerase having…” to “A composition comprising a mutant Taq polymerase having…” would further clarify applicants claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Skirgaila et al. US 9,493,848 is withdrawn based upon applicants amendment deleting the mutations E76K, E230K from the list of claimed Taq polymerase mutants.

The rejection of claim(s) 32-35 under 35 U.S.C. 102(a)(1) as being anticipated by Kermekchiev and Zhang US 2014/0113299 is withdrawn based upon applicants deletion of the mutation position E708K from claim 32.

The rejection of claim(s) 32-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017) is withdrawn based upon applicants deletion of the mutation position E742A from claim 32.

Claim(s) 24-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017).
Ishino et al.  teach a number of DNA polymerase vartiants having improved properties.  Ishino et al.   a mutant Taq polymerase having a E742A mutation (see Table 2, Taq62, Figure 2-2 and supporting text).  While Ishino et al. do not disclose that the mutant Taq62 (E742A) is active in a PCR mixture including the cyanine dye SYBR Green I, this is considered and inherent property based upon the high degree of structural identity to the taught Taq polymerase of SEQ ID NO:484 and the presence of the E742A mutation.  The taught mutant Taq polymerase has at least 99% sequence identity with wild type Taq polymerase.
Thus, claim(s) 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017).

Claim(s) 24-27, 32-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bourn et al. US 10,457,968 (WO2010/062777 pub. 6/3/2010).
Bourn et al.  teach a number of modified Type A DNA polymerase variants having improved properties.  Bourn et al. teach a mutant Taq polymerase having a K804E mutation (see Table 2, Table 4, clone D9 and supporting text).  Bourn et al. teach the generation of a number of high processivity mutant, including Taq mutant D9 and PCR compositions comprising the Taq D9 mutant and the cyanine dye SYBR Green I intercalating dye (see column 18, lines 20-38, Table 2 and Table 4 and supporting text).
The taught mutant Taq polymerase has at least 99% sequence identity with wild type Taq polymerase.
Thus, claim(s) 24-27, 32-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bourn et al. US 10,457,968 (WO2010/062777 pub. 6/3/2010).

Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,168,312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
6/3/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652